Exhibit 10.3

 

AMENDMENT NO. 2

TO AMENDED AND RESTATED STOCK ISSUANCE AGREEMENT

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”), and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”), are parties to that
certain Amended and Restated Stock Issuance Agreement dated as of May 16, 2011
(as amended, the “Agreement”). Pursuant to Section 8.3(b) of the Agreement,
Radius and NB wish to enter into this Amendment No. 2 to the Agreement
(“Amendment No. 2”) effective as of March 28, 2014 (“Amendment Date”). 
Capitalized terms used in this Amendment No. 2 and not defined herein shall have
the meanings ascribed to them in the Agreement.

 

Background

 

Firstly, Radius and NB are, effective as of the Amendment Date, entering into an
Amendment No. 1 to Work Statement NB-3 (“Work Statement NB-3”) under the
Clinical Trial Services Agreement dated as of March 29, 2011 (the “CTS
Agreement”).  Pursuant to Amendment No. 1 to Work Statement NB-3, NB has agreed
to perform certain services relating to a Period 2 extension of the Phase III
clinical study of the subcutaneous injection form of abaloparatide (formerly,
BA058) for an additional eighteen months of standard-of-care osteoporosis
treatment in return for certain payments by Radius in the form of cash and
equity. Radius, in consideration of the activities of NB pursuant to the CTS
Agreement and Work Statement NB-1 under the CTS Agreement (“Work Statement
NB-1”) has previously sold to NB 6,443 shares of Series A-5 Convertible
Preferred Stock, par value $0.0001 per share, of Radius (the “Series A-5
Preferred Stock”), which shares entitle NB, as the holder thereof, to receive
stock dividends payable in shares of Series A-6 Convertible Preferred Stock, par
value $0.0001 per share, of Radius (the “Series A-6 Preferred Stock”) or (in the
event that the Series A-5 Preferred Stock is converted and stock dividends are
no longer payable) to receive payment in shares of another class or series of
capital stock of Radius or any other Person, in each case, having an aggregate
value of up to: (i) an additional €36,814,531 in respect of services performed
by NB pursuant to Work Statement NB-1; (ii) an aggregate value of up to
$2,919,945 in respect of services performed by NB pursuant to Work Statement
NB-2 under the CTS Agreement (“Work Statement NB-2”); and (iii) an aggregate
value of up to €4,519,863 and $310,000 in respect of services performed by NB
pursuant to Work Statement NB-3, as calculated on the date that such stock
dividends or other payments accrue.  The parties now wish to amend the Agreement
to provide for additional stock dividends payable in shares of Series A-6
Preferred Stock or (in the event that the Series A-5 Preferred Stock is
converted and stock dividends are no longer payable) to receive payment in
shares of another class or series of capital stock of Radius or any other
Person, in each case, as follows:

 

(A)       having an aggregate value of up to €2,967,638 and $527,740 in respect
of services performed by NB pursuant to Amendment No. 1 to Work Statement NB-3
(as calculated on the date that such stock dividends or other payments accrue);
and

 

(B)       having an aggregate value of up to $5,000,000 for the Performance
Incentive Bonus Program described in Amendment No. 4 to Work Statement NB-1 (the
“PIBP”) in relation to timely completion of activities by NB related to the
Phase III clinical study of the subcutaneous injection form of abaloparatide
pursuant to Amendment No. 4 to Work Statement NB-1 (as calculated on the date
that such stock dividends or other payments accrue should there be no
underwritten initial public offering of shares of Radius’ common stock (an
“IPO”) that is consummated prior to May 31, 2014 and any payments under the PIBP
are paid as part of the Bonus Equity Payment Amount rather than cash).

 

Secondly, in anticipation of a possible IPO the parties wish to modify the
payment terms under the Agreement by (i) the immediate payment of certain stock
dividends payable to NB in shares of Series A-6 Preferred Stock that would have
accrued during 2014; and (ii) the conversion of the right to receive an
aggregate value of stock dividends beyond 2014 into the right to receive a
substitute cash payment upon certain conditions.

 

Thirdly, the parties wish to modify the method of calculation of the number of
Bonus Shares that accrue in any calendar quarter in the form of stock dividends
accruing on the number of shares of Series A-5 Preferred Stock issued and
outstanding as of an applicable Accrual Date to not round down in performing
such calculation to a whole number less than one for any Work Statement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:

 

--------------------------------------------------------------------------------


 

1. Series A-5 Preferred Stock Purchase Price Per Share.  It is understood and
agreed that on the Amendment Date the “Series A-5 Purchase Price Per Share” is
$81.42, and this value shall be used with respect to calculation of Bonus Shares
in respect of Services provided pursuant to Amendment No. 1 of Work Statement
NB-3 and the Performance Incentive Bonus Shares.

 

2.  Definition of Bonus Equity Payment Amount.  The definition of “Bonus Equity
Payment Amount” in Section 1.1 of the Agreement is hereby amended and restated
in its entirety to read as follows:

 

“Bonus Equity Payment Amount” means the sum of (i) €36,814,531, which represents
the maximum portion of the fees and expenses payable to NB in connection with
all services rendered by, or on behalf of NB, pursuant to the CTS Agreement and
Work Statement NB-1 under the CTS Agreement that NB has agreed Radius may
satisfy by issuing the Bonus Shares pursuant to, and in accordance with, the
provisions of this Agreement, (ii) $2,919,945, which represents the maximum
portion of the fees and expenses payable to NB in connection with all services
rendered by, or on behalf of NB, pursuant to the CTS Agreement and Work
Statement NB-2 under the CTS Agreement that NB has agreed Radius may satisfy by
issuing the Bonus Shares pursuant to, and in accordance with, the provisions of
this Agreement and (iii) €7,487,501 and $837,740, which amounts represent the
maximum portion of the fees and expenses payable to NB in connection with all
services rendered by, or on behalf of NB, pursuant to the CTS Agreement and Work
Statement NB-3 under the CTS Agreement that NB has agreed Radius may satisfy by
issuing the Bonus Shares pursuant to, and in accordance with, the provisions of
this Agreement; provided, however, that such amount may be increased as
necessary to account for any amounts payable in Bonus Shares pursuant to the
terms of the Performance Incentive Bonus Program described in Amendment No. 4 to
Work Statement NB-1 (the “PIBP”).”

 

3.  Bonus Shares in Respect of Amendment No. 1 to Work Statement NB-3. 
Section 3.1 of the Agreement is hereby amended to add a new Section 3.1(a3) to
follow Section 3.1(a2) and to read in full as follows:

 

“3.1(a3)  Subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), NB shall be entitled to receive stock
dividends in respect of the Services it provides pursuant to Amendment No. 1 to
Work Statement NB-3, payable in shares of Series A-6 Preferred Stock in
accordance with the provisions of this Section 3.1, having an aggregate value
(determined as provided in this Section 3.1) of up to €2,967,638 and $527,740 as
calculated on the date that such stock dividends accrue in accordance with this
Section 3.1.  Accordingly, subject to the terms and conditions of this Agreement
(including the limitations set forth in Section 3.4), on each Accrual Date
during the calendar quarters that the Project Committee has determined it will
take to complete the clinical study that is the subject of Work Statement NB-3
and lock the study database and transfer the study database to Radius in its
then most recent determination delivered in accordance with Section 3.1(b),
beginning with the Accrual Date that occurs in the second calendar quarter of
2013, each outstanding share of Series A-5 Preferred Stock shall accrue, as a
stock dividend, a number of shares of Series A-6 Preferred Stock having a value
(determined as provided further below in this Section 3.1) equal to (x) the U.S.
dollar equivalent of €2,967,638 (converted from euro to dollars in accordance
with the provisions set forth in Section 3(b)) and $527,740 minus the aggregate
value of any prior stock dividends that accrue pursuant to this
Section 3.1(a3)(with such aggregate value of such prior stock dividends being
determined as of the applicable prior Accrual Date) divided by (y) the number of
calendar quarters the Project Committee has determined it will take to complete
the clinical study that is the subject of Work Statement NB-3 and lock the study
database and transfer the study database to Radius in its then most recent
determination delivered in accordance with Section 3.1(b).”

 

4.  Performance Incentive Bonus Shares in Respect of Amendment No. 4 to Work
Statement NB-1.  Section 3.1 of the Agreement is hereby amended to add a new
Section 3.1(a4) to follow Section 3.1(a3) and to read in full as follows:

 

“3.1(a4)  Subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), in the event that no underwritten initial
public offering of shares of Radius’ common stock (an “IPO”) has occurred prior
to May 31, 2014 and any payments under the PIBP are accordingly to be made as
part of the Bonus Equity Payment Amount rather than in cash pursuant to the
terms of Amendment No. 4 to Work Statement NB-1, NB shall be entitled to receive
stock dividends in respect of any amounts due under the PIBP pursuant to
Amendment No. 4 to Work Statement NB-1, payable in shares of Series A-6
Preferred Stock in accordance with the provisions of this Section 3.1, having an
aggregate value (determined as provided in this Section 3.1) of up to $5,000,000
as calculated on the date that such stock dividends accrue in accordance with
this Section 3.1.”

 

2

--------------------------------------------------------------------------------


 

5.  Modification of Payment Terms.  Section 3.1 of the Agreement is hereby
amended to add a new Section 3.1(a5) to follow Section 3.1(a4) and to read in
full as follows:

 

“3.1(a5) As soon as reasonably practical after execution of this Amendment No. 2
and subject to the terms and conditions of this Agreement (including the
limitations set forth in Section 3.4), Radius shall declare a stock dividend of
29 shares of Series A-6 Preferred Stock for each Series A-5 Preferred Share held
by NB for a total of 186,847 shares of Series A-6 Preferred Stock in full
satisfaction of all stock dividends payable in 2014 under this Agreement in
relation to Work Statement NB-1 and Work Statement NB-3, excluding the PIBP
under Section 3.1(a4). Furthermore, in the event an IPO occurs prior to May 31,
2014, the balance owed in relation to Work Statement NB-1 and Work Statement
NB-3 for all periods of time after 2014, excluding the PIBP, shall be converted
into the right to receive a total cash payment of $4,300,000 payable in ten
equal monthly instalments of $430,000 beginning on March 31, 2015.  For purposes
of clarification, from and after the consummation of an IPO, any and all
consideration to be paid to Nordic pursuant to this Agreement shall be paid in
cash.

 

6.  Calculation of Bonus Shares in the form of stock dividends.  Section 3.1 of
the Agreement is hereby amended to replace Section 3.1(b) thereof with a new
Section 3.1(b) to read in full as follows:

 

“(b) When calculating the aggregate number of Bonus Shares accruing in each
calendar quarter, Radius shall convert the portion of €36,814,531 to accrue in
such calendar quarter into U.S. Dollars using the simple average of the exchange
rate for buying U.S. Dollars with EUROS set forth in The Wall Street
Journal(Online Edition) Market Data Center at
http://online.wsj.com/mdc/public/page/marketsdata.html for all Mondays in such
calendar quarter.  Radius shall then calculate the aggregate number of Bonus
Shares accrued in such calendar quarter by dividing (x) the U.S. Dollar
equivalent (determined in accordance with the provisions set forth in the
preceding sentence) of the Applicable Quarterly Amount, by (y) the Fair Market
Value as of the applicable Accrual Date, and rounding down the resulting
quotient to the nearest whole number.  In the event that the Bonus Shares that
accrue in any calendar quarter are in the form of stock dividends accruing on
the shares of Series A-5 Preferred Stock that are outstanding on the Accrual
Date applicable to such calendar quarter, the number of Bonus Shares accruing in
such calendar quarter with respect to each share of Series A-5 Preferred Stock
outstanding on the applicable Accrual Date shall be equal to the quotient
(rounded down to the nearest whole number but not less than one for each
applicable Work Statement) obtained by dividing (i) the number of Bonus Shares
that accrue on such applicable Accrual Date by (ii) the total number of shares
of Series A-5 Preferred Stock issued and outstanding as of such applicable
Accrual Date.”

 

7.  Tax Withholding.  Section 8 of the Agreement is hereby amended to add a new
Section 8.13 to follow Section 8.12 and to read in full as follows:

 

“Radius shall be entitled to deduct and withhold from any consideration or other
payment payable pursuant to this Agreement to NB such amounts as are required to
be deducted or withheld therefrom under any applicable legal requirement.  To
the extent that amounts are deducted or withheld for any required withholding,
such amounts shall be treated for all purposes hereunder as having been paid to
NB.  NB hereby agrees that it will timely pay all taxes and fees upon the income
and other compensation it has earned from Radius, and will indemnify and hold
Radius harmless against the claims of any governmental taxing authority made in
connection with the revenue and other compensation derived by NB under this
Agreement.”

 

8. Representations and Warranties of Radius. Sections 4.1-4.5 of the Agreement
shall not apply to the transactions contemplated by this Amendment No. 2. 
Sections 4.6-4.8 of the Agreement shall apply to the transactions contemplated
by this Amendment No. 2.  Radius hereby confirms that the representation and
warranties of Radius set forth in Sections 4.6-4.8 of the Agreement are true and
correct in all material respects and that all conditions required to be
performed by Radius under the terms of the Agreement prior to or on the
Amendment Date have been performed.

 

9.  Representations and Warranties of NB.   Sections 5.1-5.8 of the Agreement
shall apply to the transactions contemplated by this Amendment No. 2 and the
Bonus Shares to be issued to NB pursuant to this Amendment No. 2.  NB hereby
confirms that the representations and warranties of NB set forth in Sections
5.1-5.8 of the Agreement are true and correct in all material respects on the
Amendment Date.

 

3

--------------------------------------------------------------------------------


 

10.  Closing Conditions of NB.  NB’s obligation to enter into this Amendment
No. 2 on the Amendment Date is subject to the fulfillment on or before the
Amendment Date of each of the following conditions, unless waived by NB:

 

10.1  Representations and Warranties.  The representations and warranties made
by Radius in Section 4 shall be true and correct in all material respects as of
the Amendment Date.

 

10.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 2 to be performed by Radius on or prior to the Amendment Date
shall have been performed or complied with in all material respects as of the
Amendment Date.

 

11.  Closing Conditions of Radius.  Radius’ obligation to enter into this
Amendment No. 2 on the Amendment Date is subject to the fulfillment on or before
the Amendment Date of the following conditions, unless waived by Radius:

 

11.1  Representations and Warranties.  The representations and warranties made
by NB in Section 5 shall be true and correct in all material respects as of the
Amendment Date.

 

11.2  Covenants.  All covenants, agreements and conditions contained in this
Amendment No. 2 to be performed by NB on or prior to the Amendment Date shall
have been performed or complied with in all material respects as of the
Amendment Date.

 

11.3  Securities Laws.  Prior to the Amendment Date, Radius shall be satisfied
that the offer and sale of the Bonus Shares pursuant to this Amendment No. 2
shall be qualified or exempt from registration or qualification under all
applicable federal and state securities laws (including receipt by Radius of all
necessary blue sky law permits and qualifications required by any state, if
any).

 

12.  Ratification.  Except to the extent expressly amended by this Amendment
No. 2, all of the terms, provisions and conditions of the Agreement are hereby
ratified and confirmed and shall remain in full force and effect.  The term
“Agreement”, as used in the Agreement, shall henceforth be deemed to be a
reference to the Agreement as amended to date, including by this Amendment
No. 2.

 

13.  General.  This Amendment No. 2 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

14.  Applicable Law. This Amendment No. 2 shall be governed by, subject to, and
construed in accordance with the substantive laws of Massachusetts without
regard for any choice or conflict of laws rule or provision that would result in
the application of the substantive law of any other jurisdiction.

 

[remainder of this page intentionally left blank - signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have caused this Amendment No. 2 to be executed
on their behalf by their duly authorized representatives as of the Amendment
Date.

 

 

RADIUS HEALTH, INC.

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

/s/ Robert E. Ward

 

/s/ Thomas Nielson

By: Robert E. Ward

By: Thomas Nielson

Title: President and CEO

Title: CFO

 

 

Notice Address

Notice Address

Radius Health, Inc.

Nordic Bioscience Clinical Development VII A/S

201 Broadway, 6th Floor

Herlev Hovedgade 207

Cambridge, MA 02139

2730 Herlev

USA

Denmark

Attn: President

Attn: Clinical Trial Leader & Medical Advisor /

 

Clinical Studies

Phone: 01.617.444.1834

Phone: 45.4452.5251

Fax: 01.617.551.4701

Fax: 45.4452.5251

 

--------------------------------------------------------------------------------